Citation Nr: 1119133	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the character of the appellant's service constitutes a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The appellant entered active duty in April 1979 and separated from active duty in September 1982.  His time lost during this period includes being in unauthorized absence (UA) status from April 9, 1981 to July 6, 1982.  The Veteran's Form DD-214 shows that the character of discharge on separation was "under other than honorable conditions."

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which found that the character of the appellant's discharge constitutes a bar to VA benefits.  

The Veteran testified before the undersigned Veterans Law Judge at a VA Central Office hearing in April 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is eligible for VA benefits.  At his April 2011 hearing he testified that his problems with alcohol during service and psychiatric problems led to his going home early from service, and that he was treated for mental problems at the base hospital while stationed in Gilden House, Germany.  

The Veteran's Form DD-214 notes that he was discharged under other than honorable conditions and that he received an administrative discharge for conduct triable by court martial.  

A person seeking VA benefits must first establish that they have attained the status of Veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2008). 

A discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions: (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude (this includes, generally, conviction of a felony); (4) Willful and persistent misconduct (this includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) Homosexual acts involving aggravating circumstances.  38 C.F.R. § 3.12(d).

Benefits are also not payable where the former service member was discharged under other than honorable conditions as a result of AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c)(6).

Therefore, despite the RO's finding that the Veteran was discharged due to willful and persistent misconduct, it is clear 38 C.F.R. § 3.12(d)(1), acceptance of an undesirable discharge to escape trial by general court-martial, is also applicable in this case.  

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12(c) and (d) is a statutory or regulatory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Insanity is a defense to all statutory and regulatory bars, while compelling circumstances is only a defense to the statutory bar involving an AWOL period of at least 180 days.

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a).  Consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was synonymous with psychosis.  VAOPGCPREC 20-97.

The term "psychosis" for the purposes of 38 C.F.R. Part 3 means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV- TR): Brief Psychotic Disorder; Delusional Disorder; Psychotic Disorder Due to General Medical Condition; Psychotic Disorder Not Otherwise Specified; Schizoaffective Disorder; Schizophrenia; Schizophreniform Disorder; Shared Psychotic Disorder; and Substance-Induced Psychotic Disorder.  38 C.F.R. § 3.384.

The burden is on the appellant to submit competent medical evidence that he was insane at the time of the offense.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

The Veteran submitted a July 2006 VA psychological opinion noting that he suffered from post traumatic stress disorder (PTSD) symptoms during service.  However, during service, a July 1982 mental status examination notes that the Veteran was mentally responsive, had normal thought content, a clear thinking process, unremarkable mood, was fully oriented and alert, and had normal behavior.  

The Veteran's service treatment records (STRs) have not been obtained by the RO; nor has the RO attempted to obtain the Veteran's treatment records from the military base in Gilden House, Germany.  Given, that these records may establish that the Veteran suffered from a mental illness during service and therefore that he was insane within the meaning of 38 C.F.R. § 3.12(b), the RO should attempt to obtain them.  Likewise, it is possible that additional personnel records have not been obtained by the RO, and on remand the RO should attempt to obtain these records.  

Thus, to met its duty to assist the appellant in developing the evidence in support of his claim pursuant to 38 U.S.C.A. § 5103A, this case must be remanded so that the RO can attempt to obtain the Veteran's service treatment and personnel records.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Take all necessary steps to obtain any and all service treatment records (STRs) and personnel records.  Note all requests and negative responses.  

2.  Take all necessary steps to obtain any and all medical and psychiatric treatment records from all military bases at which the Veteran was stationed in Germany, including Gilden House, Germany.  Note all requests and negative responses.  

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated and the RO should specifically discuss the medical evidence submitted by the Veteran in April 2011.  The RO is directed to discuss 38 C.F.R. § 3.12(b), which allow insanity as a defense for all statutory and regulatory bars to payment of VA benefits, and the other applicable legal standards as discussed in the body of this Remand.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


